



Exhibit 10.57


SPHERE 3D CORP.
2015 PERFORMANCE INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Option Agreement”) dated [DATE]
by and between Sphere 3D Corp., a corporation incorporated under the laws of the
Province of Ontario (the “Corporation”), and [NAME] (the “Grantee”) evidences
the nonqualified stock option (the “Option”) granted by the Corporation to the
Grantee as to the number of the Corporation’s Common Shares first set forth
below.

--------------------------------------------------------------------------------

Number of Common Shares: [SHARES]    Award Date: [DATE]
Exercise Price per Share:1 $[PRICE]    Expiration Date:1, [DATE]
Vesting Commencement Date:    [DATE]
Vesting1,2 The Option shall become vested with respect to [___]% of the shares
subject to the Option on the Vesting Commencement Date and with respect to the
remainder in a series of [________] substantially equal installments on each
monthly anniversary of the Vesting Commencement Date (each such date, a “Vesting
Date”) until fully vested.

--------------------------------------------------------------------------------

The Option is granted under the Sphere 3D Corp. 2015 Performance Incentive Plan
(including the Canadian Residents thereto, if applicable), as amended from time
to time (the “Plan”) and subject to the Terms and Conditions of Nonqualified
Stock Option (the “Terms”) attached to this Option Agreement (incorporated
herein by this reference) and to the Plan. The Option has been granted to the
Grantee in addition to, and not in lieu of, any other form of compensation
otherwise payable or to be paid to the Grantee. Capitalized terms are defined in
the Plan if not defined herein. The parties agree to the terms of the Option set
forth herein. The Grantee acknowledges receipt of a copy of the Terms, the Plan
and the Prospectus for the Plan.








“GRANTEE”


_____________________________________
Name:  
   


SPHERE 3D CORP.
a corporation incorporated under the laws of the Province of Ontario
By:_________________________________________________ Name:
   Title:
   










--------------------------------------------------------------------------------






Quality Review
Initials _______
SPHERE 3D CORP.
2015 PERFORMANCE INCENTIVE PLAN
TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION
1.
Vesting; Limits on Exercise; Incentive Stock Option Status.

The Option shall vest and become exercisable in percentage installments of the
aggregate number of shares subject to the Option as set forth on the cover page
of this Option Agreement. The Option may be exercised only to the extent the
Option is vested and exercisable.
•
Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Grantee has the right to exercise the Option (to the extent not
previously exercised), and such right shall continue, until the expiration or
earlier termination of the Option.

•
No Fractional Shares. Fractional share interests shall be disregarded, but may
be cumulated.

•
Minimum Exercise. No fewer than 100 Common Shares (subject to adjustment under
Section 7.1 of the Plan) may be purchased at any one time, unless the number
purchased is the total number at the time exercisable under the Option.

•
Nonqualified Stock Option. The Option is a nonqualified stock option and is not,
and shall not be, an incentive stock option within the meaning of Section 422 of
the Code.

2.
Continuance of Employment/Service Required; No Employment/Service Commitment.

Except as expressly provided in Section 4 below, the vesting schedule applicable
to the Option requires continued employment or service through each applicable
vesting date as a condition to the vesting of the applicable installment of the
Option and the rights and benefits under this Option Agreement. Employment or
service for only a portion of the vesting period, even if a substantial portion,
will not entitle the Grantee to any proportionate vesting or avoid or mitigate a
termination of rights and benefits upon or following a termination of employment
or services as provided in Section 4 below or under the Plan.
Nothing contained in this Option Agreement or the Plan constitutes a continued
employment or service commitment by the Corporation or any of its Subsidiaries,
affects the Grantee’s status, if he or she is an employee, as an employee at
will who is subject to termination without cause, confers upon the Grantee any
right to remain employed by or in service to the Corporation or any Subsidiary,
interferes in any way with the right of the Corporation or any Subsidiary at any
time to terminate such employment or service, or affects the right of the
Corporation or any Subsidiary to increase or decrease the Grantee’s other
compensation. Nothing in this Option Agreement, however, is intended to
adversely affect any independent contractual right of the Grantee without
his/her consent thereto.







--------------------------------------------------------------------------------





3.
Method of Exercise of Option.

The Option shall be exercisable by the delivery to the Secretary of the
Corporation (or such other person as the Administrator may require pursuant to
such administrative exercise procedures as the Administrator may implement from
time to time) of:
•
a written notice stating the number of Common Shares to be purchased pursuant to
the Option or by the completion of such other administrative exercise procedures
as the Administrator may require from time to time;

•
payment in full for the Exercise Price of the shares to be purchased in cash,
check or by electronic funds transfer to the Corporation;

•
any written statements or agreements required pursuant to Section 8.1 of the
Plan; and

•
satisfaction of the tax withholding provisions of Section 6 of this Option
Agreement.

The Administrator also may, but is not required to, authorize a non-cash payment
alternative by one or more of the following methods (subject in each case to
compliance with all applicable laws, rules, regulations and listing requirements
and further subject to such rules as the Administrator may adopt as to any such
payment method):
•
notice and third party payment in such manner as may be authorized by the
Administrator;

•
in Common Shares already owned by the Grantee, valued at their fair market value
(as determined under the Plan) on the exercise date;

•
a reduction in the number of Common Shares otherwise deliverable to the Grantee
(valued at their fair market value on the exercise date, as determined under the
Plan) pursuant to the exercise of the Option; or

•
a “cashless exercise” with a third party who provides simultaneous financing for
the purposes of (or who otherwise facilitates) the exercise of the Option.

4.
Early Termination of Option; Possible Acceleration of Option; Employment
Agreement.

4.1    Expiration Date. Subject to earlier termination as provided below in this
Section 4, the Option will terminate on the “Expiration Date” set forth in the
cover page of this Option Agreement (the “Expiration Date”).
4.2    Possible Termination of Option upon Certain Corporate Events. The Option
is subject to termination in connection with certain corporate events as
provided in Section 7.2 of the Plan.
4.3    Termination of Option upon a Termination of Grantee’s Employment or
Services. Subject to earlier termination on the Expiration Date of the Option or
pursuant to Section 4.2 above, if the Grantee ceases to be employed by or ceases
to provide services to the Corporation or a Subsidiary, the following rules
shall apply:
•
other than as expressly provided below in this Section 4.3, (a) the Grantee will
have until the date that is 3 months after his or her Termination Date (as
defined below) to exercise the Option (or portion thereof) to the extent that it
was vested on the Termination Date (after giving effect to any accelerated
vesting that may apply pursuant to Section 4.4), (b) the Option, to the extent
not vested on the Termination Date, shall terminate on the Termination Date, and
(c) the Option, to the extent exercisable for the 3-month period following the
Termination Date and not exercised during such period, shall terminate at the
close of business on the last day of the 3-month period; and








--------------------------------------------------------------------------------





•
if the termination of the Grantee’s employment or services is the result of the
Grantee’s death or Disability (as defined below), (a) the Grantee (or his
beneficiary or personal representative, as the case may be) will have until the
date that is 12 months after the Grantee’s Termination Date to exercise the
Option (or portion thereof) to the extent that it was vested on the Termination
Date (after giving effect to any accelerated vesting that may apply pursuant to
Section 4.4), (b) the Option, to the extent not vested on the Termination Date,
shall terminate on the Termination Date, and (c) the Option, to the extent
exercisable for the 12-month period following the Termination Date and not
exercised during such period, shall terminate at the close of business on the
last day of the 12-month period.

In all events the Option is subject to earlier termination on the Expiration
Date of the Option or as contemplated by Section 4.2. The Administrator shall be
the sole judge of whether the Grantee continues to render employment or services
for purposes of this Option Agreement.
For purposes hereof, “Termination Date” means the Grantee’s last day of actual
and active employment or service with the Corporation or any of its
Subsidiaries.  For greater certainty, no period of notice of termination, if
any, or payment in lieu of notice that is given or ought to have been given
pursuant to the Grantee’s applicable employment agreement, contract for service
or at law that follows or is in respect of a period after the last date of
actual and active employment will be considered as extending Grantee’s period of
employment or services for purposes of determining the Grantee’s entitlement
under the Option.
4.4    Acceleration Upon Certain Terminations.
(a)
If either (i) the Grantee’s employment or service with the Corporation or one of
its Subsidiaries terminates due to the Grantee’s Disability or death, or (ii) a
Change in Control Event occurs and, at any time within sixty (60) days before or
two (2) years after the Change in Control Event, the Grantee’s employment or
service with the Corporation or one of its Subsidiaries is terminated by the
Corporation or such Subsidiary without Cause or by the Grantee for Good Reason,
the Option, to the extent then outstanding and unvested, shall vest and be
exercisable in full upon the date of such termination of employment or service
(or, if later, upon the Change in Control Event).

(b)
If the Grantee’s employment or service with the Corporation or one of its
Subsidiaries is terminated by the Corporation or such Subsidiary without Cause
or by the Executive for Good Reason, and such termination occurs at any time on
or before December 1, 2016, the Option, to the extent then outstanding and
unvested, shall vest and be exercisable in full upon the Grantee’s Termination
Date.

(c)
If the Grantee’s employment or service with the Corporation or one of its
Subsidiaries is terminated by the Corporation or such Subsidiary without Cause
or by the Grantee for Good Reason, and such termination occurs at any time after
December 1, 2016 (other than a termination that occurs in connection with a
Change of Control as contemplated by Section 4.4(b) above), the Option will vest
on the Termination Date with respect to (i) the number of shares subject to any
portion of the Option that is scheduled to vest on any Vesting Date that occurs
within the period of twelve (12) months following the Termination Date; and (ii)
if any Vesting Date is scheduled to occur more than twelve (12) months following
the Termination Date, a number of shares subject to the Option determined by
multiplying (x) the number of shares subject to the portion of the Option that
would have otherwise vested on the first Vesting Date of the Option that follows
the first anniversary of the Grantee’s Termination Date, by (y) a fraction, the
numerator of which will be the number of whole months that have elapsed between
the Vesting Date that immediately precedes the first anniversary of the
Grantee’s Termination Date and the first anniversary of the Grantee’s
Termination Date, and the denominator of which will be the total number of
months between the Vesting Date that immediately precedes the first anniversary
of the Grantee’s Termination Date and the next scheduled Vesting Date that








--------------------------------------------------------------------------------





follows the first anniversary of the Grantee’s Termination Date. Any portion of
the Option that is not vested after giving effect to the preceding sentence
shall terminate on the Termination Date.
(c)
Notwithstanding any other provision herein or in the Plan, as a condition
precedent to any acceleration of vesting pursuant to this Section 4.4, the
Grantee shall provide the Corporation with a valid, executed general release
agreement in the form attached to any employment, severance, retention or
similar agreement the Grantee may have with the Corporation or any of its
Subsidiaries in effect on the Award Date (or, if there is no such agreement or
no such form of release attached thereto, in a form acceptable to the
Corporation), and such release shall have not been revoked pursuant to any
revocation rights afforded by applicable law. The Corporation shall provide the
final form of release agreement to the Grantee not later than seven (7) days
following the Termination Date, and the Grantee shall be required to execute and
return such release to the Corporation within twenty-one (21) days (or
forty-five (45) days if such longer period of time is required to make the
release maximally enforceable under applicable law) after the Corporation
provides the form of release to the Grantee.

4.5    Employment Agreement. The Option is also subject to any rights to
accelerated vesting the Grantee may have under any employment, severance,
retention or similar agreement with the Corporation or any of its Subsidiaries
in effect on the Award Date (the “Employment Agreement”), provided that to the
extent the Employment Agreement and this Option Agreement provide different
rights to accelerated vesting of the Option in connection with a termination of
the Grantee’s employment or service, the Grantee shall be entitled to the
acceleration provided under either the Employment Agreement or this Option
Agreement, whichever agreement provides the greater benefit to the Grantee in
the circumstances.
4.6    Defined Terms. For purposes of this Option Agreement, the terms Cause,
Good Reason, Disability and Change of Control have the meanings given to such
terms in the Employment Agreement; provided, however, that for purposes of the
Option, the definition of “Change of Control” shall refer to a change in control
of the Corporation that occurs after the Award Date (as determined under the
applicable clauses of such definition) and not to a change in control of
Overland Storage, Inc.
5.
Non-Transferability.

The Option and any other rights of the Grantee under this Option Agreement or
the Plan are nontransferable and exercisable only by the Grantee, except as set
forth in Section 5.7 of the Plan.
6.
Tax Withholding.

Upon any exercise or payment of the Option, or upon any other tax withholding
event with respect to the Option, arrangements satisfactory to the Corporation
shall be made to provide for any taxes the Corporation or any of its
Subsidiaries may be required to withhold with respect to such event or payment
as provided in Section 8.5 of the Plan. With the Corporation’s consent and
subject to the Corporation’s compliance with all applicable laws, these
arrangements may include (a) withholding Common Shares that otherwise would be
issued to the Grantee pursuant to the Option, (b) surrendering Common Shares
that the Grantee previously acquired or (c) an irrevocable arrangement (on terms
reasonably acceptable to the Corporation) with a third-party broker to use the
proceeds of a sale of Common Shares on the market to provide for such tax
withholding. In the case of clauses (a) and (b) above, the fair market value of
these shares (as determined under the Plan as of the date when taxes otherwise
would have been withheld in cash), will be applied to the withholding taxes.







--------------------------------------------------------------------------------





7.
No Shareholder Rights.

The Grantee shall have no rights as a shareholder of the Corporation, no
dividend rights and no voting rights, with respect to the Option and any Common
Shares underlying or issuable in respect of the Option until such time as the
Option is exercised and such Common Shares are actually issued to and held of
record by the Grantee. No adjustments will be made for dividends or other rights
of a holder for which the record date is prior to the date of issuance of such
shares.
8.
Notices.

Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Grantee at the address last reflected on
the Corporation’s payroll records, or at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be delivered
in person or shall be enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if the Grantee is no longer employed by the Corporation or a
Subsidiary, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 7.
9.
Plan.

The Option and all rights of the Grantee under this Option Agreement are subject
to the terms and conditions of the Plan (including, for greater certainty and to
the extent applicable, the Canadian Residents Addendum to the Plan),
incorporated herein by this reference. In the event of any conflict between the
provisions of the Plan and this Option Agreement, the provisions of the Plan
shall control. The Grantee agrees to be bound by the terms of the Plan and this
Option Agreement. The Grantee acknowledges having read and understanding the
Plan, the Prospectus for the Plan, and this Option Agreement. Unless otherwise
expressly provided in other sections of this Option Agreement, provisions of the
Plan that confer discretionary authority on the Board or the Administrator do
not and shall not be deemed to create any rights in the Grantee unless such
rights are expressly set forth herein or are otherwise in the sole discretion of
the Board or the Administrator so conferred by appropriate action of the Board
or the Administrator under the Plan after the date hereof.
10.
Entire Agreement.

This Option Agreement and the Plan, together with the Employment Agreement to
the extent referred to herein, constitute the entire agreement and supersede all
prior understandings and agreements, written or oral, of the parties hereto with
respect to the subject matter hereof. The Plan and this Option Agreement may be
amended pursuant to Section 8.6 of the Plan. Such amendment must be in writing
and signed by the Corporation. The Corporation may, however, unilaterally waive
any provision hereof in writing to the extent such waiver does not adversely
affect the interests of the Grantee hereunder, but no such waiver shall operate
as or be construed to be a subsequent waiver of the same provision or a waiver
of any other provision hereof.
11.
Governing Law.

This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of California without regard to conflict
of law principles thereunder.
12.
Effect of this Agreement.

Subject to the Corporation’s right to terminate the Option pursuant to Section
7.2 of the Plan, this Option Agreement shall be assumed by, be binding upon and
inure to the benefit of any successor or successors to the Corporation.







--------------------------------------------------------------------------------





13.
Counterparts.

This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
14.
Section Headings.

The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.
15.
Language.

The parties hereto have agreed that this Option Agreement and the Plan be
drafted in English. Les parties aux présentes ont convenu que le présent
document et les règles du régime soient rédigés en anglais.
16.
No Advice Regarding Grant.

The Grantee is hereby advised to consult with his or her own tax, legal and/or
investment advisors with respect to any advice the Grantee may determine is
needed or appropriate with respect to the Option (including, without limitation,
to determine the foreign, state, local, estate and/or gift tax consequences with
respect to the Option and any shares that may be acquired upon exercise of the
Option). Neither the Corporation nor any of its officers, directors, affiliates
or advisors makes any representation (except for the terms and conditions
expressly set forth in this Option Agreement) or recommendation with respect to
the Option. Except for the withholding rights contemplated by Sections 3 and 6
above and Section 8.5 of the Plan, the Grantee is solely responsible for any and
all tax and other liability that may arise with respect to the Option and any
shares that may be acquired upon exercise of the Option (including any sale of
such shares).
17.
Insider Trading Rules.

The Grantee hereby acknowledges being subject to all applicable laws, rules and
regulations, as well as Corporation policies, regarding insider trading.




 







--------------------------------------------------------------------------------





EXHIBIT A
DEFINED TERMS
For purposes of this Option Agreement, the following definitions shall apply:
•
“Cause” has the meaning given to such term in any employment agreement between
the Grantee and the Corporation or any of its Subsidiaries as in effect on the
Award Date or, if there is no such agreement (or such agreement does not include
a definition of such term), shall mean: (a) acts or omissions constituting
reckless or willful misconduct on the Grantee’s part with respect to the
Grantee’s obligations or otherwise relating to the business of the Corporation
or any of its Subsidiaries that causes material harm to the Corporation or such
Subsidiary or to the reputation of the Corporation or such Subsidiary; (b) the
Grantee’s material breach of any agreement between the Grantee and the
Corporation or one of its Subsidiaries, which breach the Grantee fails to cure
within thirty (30) days after receiving written notice from the Board that
specifies the specific conduct giving rise to the alleged breach; (c) the
Grantee’s conviction or entry of a plea of nolo contendere for fraud, theft or
embezzlement, or any felony or crime of moral turpitude; or (d) the Grantee’s
willful neglect of duties as reasonably determined by the Board, which the
Grantee fails to cure within thirty (30) days after receiving written notice
from the Board that specifies the specific duties that the Grantee has failed to
perform.

•
“Good Reason” has the meaning given to such term in any employment agreement
between the Grantee and the Corporation or any of its Subsidiaries as in effect
on the Award Date or, if there is no such agreement (or such agreement does not
include a definition of such term), shall mean a voluntary termination by the
Grantee of the Grantee’s employment with the Corporation or one of its
Subsidiaries within one (1) year after the initial occurrence of one or more of
the following (without the Grantee’s written consent): (a) the Corporation or
such Subsidiary reduces the Grantee’s base compensation (including commissions)
by more than ten percent (10%), (b) the Grantee’s authority, responsibilities
and/or duties are materially reduced so that the Grantee’s duties are no longer
consistent with the Grantee’s position as of the Award Date and the Grantee no
longer reports directly to the Board of Directors of the Corporation; (c) a
material breach by the Corporation or one of its Subsidiaries of any agreement
between the Grantee and the Corporation or such Subsidiary; or (d) the
Corporation or one of its Subsidiaries relocates the Grantee’s principal place
of work to a location more than fifty (50) miles from the Grantee’s principal
place of work as of the Award Date; provided, however, that such a termination
by the Grantee shall not be a termination for Good Reason unless the Grantee
notifies the Corporation in writing within sixty (60) days following the initial
existence of the circumstance constituting Good Reason, the Corporation is given
thirty (30) days from the receipt of such notice in which the Corporation may
remedy or cure such condition, and the Corporation fails to remedy or cure the
condition set forth in the Grantee’s notice within thirty (30) days of receipt
of such notice. For purposes of the foregoing, if the Grantee does not timely
provide notice to the Corporation as to a particular circumstance constituting
Good Reason, then the Grantee shall be deemed to have waived the right to
terminate for Good Reason with respect to such circumstance.

•
“Disability” has the meaning given to such term (or a similar term) in any
employment agreement between the Grantee and the Corporation or any of its
Subsidiaries as in effect on the Award Date or, if there is no such agreement
(or such agreement does not include a definition of such term), shall mean the
Grantee (as determined solely by the Administrator on the basis of such medical
evidence as the Administrator deems warranted under the circumstances) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than twelve (12) months.








--------------------------------------------------------------------------------





•
“Change in Control Event” means any of the following:

(i)
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of more than fifty percent (50%) of either (1) the then-outstanding common
shares of the Corporation (the “Outstanding Company Common Shares”) or (2) the
combined voting power of the then-outstanding voting securities of the
Corporation entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that, for purposes
of this clause (i), the following acquisitions shall not constitute a Change in
Control Event; (A) any acquisition directly from the Corporation, (B) any
acquisition by the Corporation, (C) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Corporation or any affiliate
of the Corporation or a successor, or (D) any acquisition by any entity pursuant
to a transaction that complies with clauses (iii)(1), (2) and (3) below;

(ii)
Individuals who, as of the Award Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
Award Date whose election, or nomination for election by the Corporation’s
shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board (including for these purposes, the new
members whose election or nomination was so approved, without counting the
member and his predecessor twice) shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

(iii)
Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Corporation or any
of its Subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Corporation, or the acquisition of assets or stock of another
entity by the Corporation or any of its Subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Shares and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than fifty percent (50%) of the
then-outstanding common shares and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Corporation or all or substantially all of the
Corporation's assets directly or through one or more subsidiaries (a “Parent”))
in substantially the same proportions as their ownership immediately prior to
such Business Combination of the Outstanding Company Common Shares and the
Outstanding Company Voting Securities, as the case may be, (2) no Person
(excluding any entity resulting from such Business Combination or a Parent or
any employee benefit plan (or related trust) of the Corporation or such entity
resulting from such Business Combination or Parent) beneficially owns, directly
or indirectly, more than fifty percent (50%) of, respectively, the
then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership in excess of
fifty percent (50%) existed prior to the Business Combination, and (3) at least
a majority of the members of the board of directors or trustees of the entity
resulting from such Business Combination or a Parent were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or

(iv)
Approval by the shareholders of the Corporation of a complete liquidation or
dissolution of the Corporation other than in the context of a transaction that
does not constitute a Change in Control Event under clause (iii) above.






